DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group 1 comprising claims 1 – 3 and 5 – 9 in the reply filed on 5/18/2022 is acknowledged.  The traversal is on the ground(s) that a search for one group would identify references material to the other groups, and therefore, would not pose an undue burden on the examiner.  This is not found persuasive because the basis for restriction is a lack of unity among the inventions as indicated in the restriction requirement. In accordance with PCT rules 13.1 and 13.2, the inventions listed as groups 1 – 3 lack a common special technical feature that makes a contribution over the cited prior art and therefore lack unity of invention (See MPEP § 1850).  Furthermore, the assigning of each of the distinct and independent inventions into separate groups is merely one indication of the burdensome nature of the search requirements and a serious burden on the examiner may also be shown by appropriate explanation of the field of search (see MPEP § 803).  The invention groups in this application are drawn to different statutory classes of invention (apparatus and methods).  The search and examination of each of the inventions would require a prior art search in additional art classifications in determining patentability. Clearly, since each of the inventions comprise different features (e.g., additional distinct apparatus structure and claim scope issues, and including method steps), different prior art searches and patentability determination issues are involved in the examination of each invention group.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the section valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3 and 5 – 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Block et al. (WO 2014/081840 A1; “Block”).
Regarding claim 1, Block teaches a modular bio-processing unit operable with like units (integrated microfluidics modules; Abstract) to provide a bio-processing system (figures 4D and 4E), comprising:
a housing having one or more internal fluid paths (Integrated Organ Microfluidics (IOM) chip; figure 28; page 34; lines 8 – 32; page 51, lines 24 – 31), the housing having at least one inlet and at least one outlet, each in fluid communication with the fluid path or one or more of the fluid paths (page 34, lines 8 – 32; page 51, line 24 – page 52, line 6);
one or more sensor elements (page 48, lines 6 – 14; electrochemical sensors; page 56, lines 1 – 30) operatively associated with the or each path (the driving pump and valve fluidics are integrated with the sensing  fluidics; page 56, lines 28 – 30), said sensor(s) elements (electrochemical sensors; page 56, lines 1 – 30) including elements of one or more of: a flow rate or flow direction sensor, a conductivity sensor, a pressure sensor, a pH sensor, an air trap (bubble traps 2801; page 51, lines 24 – 31 (figure 27); page 52, lines 9 – 23; page 53, lines 2 – 22 (figure 31A)) and a light absorbance sensor such as a UV light absorbance sensor;
one or more fluid flow inducing components (integrated pump 2702; page 51, lines 4 - 23) operatively associated with the or each fluid path; and
plural valves (integrated valves 2703; page 51, lines 14 – 23 (figure 27)) for preventing or reducing flow in the or each path, operate together as a bio-processing unit within or substantially within the housing.
Regarding claim 2, Block teaches the modular bio-processing unit of claim 1, wherein the unit includes a selection valve for selecting input into the path(s) from plural sources (integrated valves 2703; page 51, lines 14 – 23; figures 27 and 41; four-point input valve 2703; page 56, lines 4 – 30; figure 34).
Regarding claims 3 and 5 – 9, Block teaches valves for selecting the input of a channel (integrated pump 2702; page 51, lines 4 – 23; the driving pump and valve fluidics are integrated with the sensing  fluidics; page 56, lines 28 – 30), pumps to induce flow in a given direction, the housing is configured to fit in a cassette holder, a holder for a plurality of interconnected units, wherein each unit being stackable in a vertical manner, a microcontroller and power supply, the use of the device for cell culturing and biochemical operations and sample preparation; page 36, line 26 – page 37, line 11; page 38, lines 8 – 16; page 51, lines 14 – 23; page 52, lines 26 – 30; page 64, lines 1 – 6; figures 4A – 4C, 6A, 9 and 26C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blomberg et al. (US 2012/0093692 A1) teach an automated fluid handling process comprising interchangeable modular components. Kirschner et al. (US 2018/0011005 A1) teach a modular liquid analysis system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796